Citation Nr: 1108947	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  03-20 501	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1970 to October 1971.  She reenlisted under the name of her sister and served from November 1980 to February 1983, when she was separated in lieu of a court martial; her discharge was under other than honorable conditions. 

This case was remanded in March 2006 by the Board of Veterans' Appeals (Board) to the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO) for additional development, to include a VA nexus opinion.  A VA nexus opinion was obtained in September 2009.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate her claim for service connection for a psychiatric disability, to include PTSD; and she has otherwise been assisted in the development of her claim.

2.  A September 2009 VA nexus medical opinion concludes that, giving the Veteran the benefit of the doubt, the Veteran currently has PTSD due to service trauma.  

3.  The in-service assault has been corroborated by credible evidence.

4.  The Veteran has PTSD due to an in-service assault.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD as the result of a personal assault in service.  Having carefully considered the claim in light of the record and the applicable law, the Board finds it reasonable to conclude that the Veteran currently has PTSD due to service trauma.  Consequently, the claim will be granted.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Requisite for a grant of service connection for PTSD is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that a veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).  

The phrase would not apply to veterans who served in a general "combat area" or "combat zone," but did not themselves engage in combat with the enemy.  VAOPGCPREC 12-99.  In fact, the Federal Circuit has held that the term "engaged in combat with the enemy" in § 1154(b) requires that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, as determined on a case-by-case bases.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b)."  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2010).

However, VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

The evidence in this case does not show that the Veteran was engaged in combat with the enemy and she has not so contended.  Therefore, the provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

In order to establish service connection for a veteran who had no combat experience, as here, there must be independent evidence of record to corroborate the Veteran's statement as to the occurrence of a claimed stressor.  See Doran, 6 Vet. App. at 288-89.  The Veteran's lay statements alone are not enough to establish the occurrence of an alleged stressor.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

The Veteran's service treatment records from her initial period of service from July 1970 to October 1971 do not contain any complaints or findings of a psychiatric disability, including on separation medical history and medical examination reports in September 1971.  She noted on her September 1971 medical history report at separation that she had trouble sleeping without further explanation.

PTSD was diagnosed while the Veteran was in prison in October 2002.

Chronic PTSD was diagnosed on VA evaluation in May 2007.

According to a May 2009 medical report from the Team Leader of the Women's Trauma Recovery Program (TRP) at the Atlanta VA Medical Center, who was a clinical psychologist, the Veteran had been an active participant in TRP since October 2008.  The report discussed the PTSD criteria as they related to the Veteran's case, and the diagnoses included PTSD secondary to military sexual trauma.

Also on file is an extensive September 2009 VA psychiatric evaluation report in response to the March 2006 Board remand, which included review of the claims files, examination of the Veteran, and the notation that the examiner had discussed the case with the Team Leader of TRP who had written the May 2009 report.  Despite pointing out a number of discrepancies in the record with respect to the Veteran's statements and history, as well as the possibility of a false recovered memory, the examiner noted that the Veteran's primary medical providers appeared satisfied that she has PTSD due to service sexual trauma.  The examiner concluded in September 2009 that, with resolution of reasonable doubt in the Veteran's favor, the Veteran has symptoms of PTSD due to military sexual trauma.

With respect to the Veteran's alleged assault, although the Veteran's service records do not corroborate that the assault did occur, the Board finds the Veteran's report of the assault to be credible and supported by the May 2009 and September 2009 opinions on file.  The examiner in September 2009 reviewed the Veteran's files and after an examination of the Veteran, found that, with resolution of reasonable doubt in the Veteran's favor, the Veteran's report of the assault was credible and the cause of her current PTSD.  

The above evidence is sufficient to establish that, with resolution of reasonable doubt in the Veteran's favor, a sexual assault occurred in service.  There is also a clear diagnosis of PTSD and a link between the current symptomatology and the assault.  Accordingly, the Board concludes that the Veteran has PTSD due to a verified service stressor, and thus service connection for PTSD is in order.

As the Board is granting the issue on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Service connection for PTSD is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


